  Case 19-13769       Doc 52    Filed 03/16/21 Entered 03/17/21 07:10:39             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                     )              BK No.:     19-13769
Loretta Mason                              )
                                           )              Chapter: 13
                                           )
                                                          Honorable Carol A. Doyle
                                           )
                                           )
                Debtor(s)                  )

                                   ORDER MODIFYING PLAN

       THIS MATTER comes before the Court upon the Motion to Modify Plan, filed by Debtor.

 IT IS HEREBY ORDERED that:
1. The confirmed plan, filed as docket no. 30, is modified as follows:
a. Monthly plan payments will be reduced to $576 from $939, beginning with the payment due in April
2021; and
b. The plan duration is extended to 84 months, pursuant to the CARES Act.




                                                       Enter:



                                                                Honorable Carol A. Doyle
Dated: March 16, 2021                                           United States Bankruptcy Judge

 Prepared by:
 Michael N. Oreluk
 ERWIN LAW, LLC
 4043 N. Ravenswood
 Suite 208
 Chicago, IL 60613
 T: (773) 525-0153
 F: (773) 525-0154
 moreluk@erwinlawfirm.com
